Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The amendment filed July 19th, 2021 has been entered. Currently, claims 17-24 remain pending in the application. Claims 1-16 were cancelled by the Applicant and the subject matter was introduced into new claims 17-24, without the addition of new matter. New claims 17-24 also introduce further claim limitations, which ultimately change the scope of the claims. Previous drawing objections, claim objections, 35 USC § 112(b) rejections, and 35 USC § 101 rejection set forth in the Non-Final Office Action mailed 01/19/2021 have been overcome; however, new claim objections and 112(b) rejections are recited below. Lastly, a previous drawing and specification objection has not been corrected. 
Response to Arguments
2.	Applicant’s amendment to independent claims 17-24 is sufficient to overcome the previous 35 USC § 102 and 35 USC § 103 rejections recited in the Non-Final Office Action mailed 01/19/2021.
Applicant’s arguments, see Remarks on Page 13 to Page 11, filed 7/19/2021, with respect to the rejection under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the prior art of the record: the primary reference, Dellanno (U.S. Patent Pub. No. 20090149788), remains applicable for disclosing the crux of the invention and secondary references, Rice University, Rosenfeld et al. (U.S. Patent Pub. No. 20100298748), and Chao (U.S. Patent Pub. No. 20070270728), are incorporated for teaching secondary features of the claims. In response to Applicant’s introduction of new structural limitation into claims 17-24, a new rejection is given below accounting for the new change of scope.

	In response to applicant’s argument (Remarks, Page 13, Paragraph 1), Dellano, Pub. 788, discloses a fulcrum correction assembly (Paragraph 32 and Figure 2, rear lordosis correction assembly 24 to correct the lordosis curve upon the selected displaced position of the chin-mastoid piece 14 being achieved in a Z-axis direction) in which a threaded screw member (Paragraph 42 and Figure 17, adjustable threaded member 50) is indirectly spring loaded (Paragraph 42, adjustable threaded member 50 is secured within half nut 47 and retained by the tension or compression of spring 48 with button 46, such that the threaded member 50 is loaded by the spring 48 with button 46). Although there isn’t a plate that is biased by the springs against the head of the screw, the newly amended claims 17-24 do not recite this more specific function of the spring loaded screw. 
4.	Applicant makes the argument that “Dellano Pub. 788 is focused on using the forces creating by the incline of the rods, which is not a function recited in the claims of the present invention” (Remarks, Page 17, Paragraph 2).
	In response to applicant’s argument (Remarks, Page 17, Paragraph 2), although the incline of the rods is not recited in the present invention, the incline of the rods (Paragraph 32, rod 26) with the track (Paragraph 33, track 20) of Dellano Pub. 788 ultimately provides a similar function to that of the adjustment assemblies of the present invention in allowing adjustment towards a Z-axis direction. Although the structure between Dellano Pub. 788 and the present invention are not identical, the same function of Z-axis adjustment is still achieved. Additionally, the claims do not recite “consisting of” to limit the allowable structure claimed by the present invention. 

	In response to applicant’s argument (Remarks, Page 18, Paragraph 2), the threaded member (Paragraph 42 and Figure 17, adjustable threaded member 50) and inflatable pads (Paragraphs 42-43 and Figure 14, pads 39 are selectively advanced against desired vertebrae) of Dellano, Pub. 788, are formed within a slot between the straps 28 of the shoulder collar assembly 12.
6.	Applicant makes the argument that “One of ordinary skill in the art would not turn to the Rice Collar as relevant because the problem being solved is 100% immobilization, as opposed to making corrections. Thus, because of the divergent teachings of the Rice collar and the Dellano, Pub. 788, these two references would not be combines or used” (Remarks, Page 20, Paragraph 1).
	In response to applicant’s argument (Remarks, Page 20, Paragraph 1), Dellano discloses making corrections via the fulcrum correction assembly (Paragraph 32 and Figure 2, rear lordosis correction assembly 24). Dellano also discloses making adjustment of chin-mastoid piece 14 relative to the first assembly (Paragraph 32 and Figure 1, shoulder collar assembly 12 and strap 28 mount around shoulders and neck). Furthermore, Rice teaches making adjustments to an analogous chin-mastoid piece with an analogous first assembly. Therefore, although the intended use of Dellano Pub. 788 is for spinal correction and Rice is for immobilization, the intended uses are not germane to the patentability. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Regarding nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the adjustable structure between the first assembly and chin-mastoid piece is present in both references, and therefore the structure spanning between the first assembly and chin-mastoid piece of Dellano Pub. 788 is able to be modified by the analogous Rice Collar. 
7.	Applicant makes the argument that “The goal in Rosenfeld, however, is not to correct forward head translation and is not using the locking means or the actuator to urge the chin upward. One of ordinary skill in the art who is interested in addressing forward head translation would not turn to Rosenfeld because Rosenfeld does not provide insight or guidance as to how to reposition the head of the wearer through imposing upward forces on the chin. Therefore, neither Dellano Pub. 788 nor Rosenfeld are analogous art” (Remarks, Page 22, Paragraph 2). 
In response to applicant’s argument (Remarks, Page 22, Paragraph 2), Dellano discloses making adjustment of chin-mastoid piece 14 relative to the first assembly (Paragraph 32 and Figure 1, shoulder collar assembly 12 and strap 28 mount around shoulders and neck). Furthermore, Rice teaches making adjustments to an analogous chin-mastoid piece with a cheek piece via a chin strap. Then, Rosenfeld teaches a slot and locking pin (Paragraph 60 and Figure 5, pin 542 inserted into one of the holes 546 of metal guide 502) adjustably connecting an analogous chin-mastoid piece (Paragraph 60, chin support piece 203). Therefore, modifying the chin strap of Dellano in view of Rice for the metal guide of Rosenfeld is of ordinary skill in the art because the references have analogous structures with adjustable functions. Although the Rice and Rosenfeld references have intended uses of immobilization and the Dellano Pub. 788 has an intended use of correction, the intended uses are not germane to the patentability. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Regarding nonanalogous art, it has been held that a prior art reference must In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the adjustable structure between the first assembly and chin-mastoid piece is present in both references, and therefore the structure spanning between the first assembly and chin-mastoid piece of Dellano Pub. 788 is able to be modified by the analogous Rice and Rosenfeld references.
Drawings
8.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “spring 130” and “cap 168” (Specification, Page 16, Paragraph 3) is not labeled in the figures.
 Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because there are 157 words. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 17-24 are objected to because of the following informalities:
In claim 17, line 20, rephrase “to enable the a first side” to read --to enable the first side--.
In claim 17, line 26, rephrase “to enable the a second side” to read --to enable the second side--. 
In claim 24, line 17, rephrase “the first assembly” to read --the first adjustment assembly--.
In claim 24, line 20, rephrase “the second assembly” to read --the second adjustment assembly--.
In claim 24, line 23, rephrase “the first and second assembly” to read --the first and second adjustment assembly--. 
In claim 24, lines 29-30, rephrase “the thumb screw mechanism” to read --the spring loaded thumb screw mechanism--.
Claims 18-23 are objected to based on dependency to an objected to claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “positioning assembly” in claim 17; “position assembly” in claim 17; “track and pinion mechanism” in claims 17-18; “first and second positioning assembly” in claim 24; “slideable member” in claim 24; “spring loaded thumb screw mechanism” in claim 24; and “adjustment member” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The term “member” or “assembly” is a generic placeholder for “means”. For examination purposes, “positioning assembly” and “position assembly” in claim 17 is interpreted as “a rotatable locking knob 140 that has a threaded end and a portion (each not shown) that projects through and slidably moves within a slot 143 within positioning member 147 that is configured and adapted to slide within tower assembly 134. The rotatable locking knob 140 is used to lock in the desired position of the positioning bar or member 147, relative to a series of segments 151, which in turn locks in the position of the first positioning assembly member 138 at a given segment” (Specification: Page 15, Paragraph 2; Figures 18-20, drawing references 134,140,143,147). For examination purposes, “track and pinion mechanism” in claims 17-18 is interpreted as “Rotation knob 20 is operatively and mechanically connected to rack and pinion type mechanism, defined by pinion gear 24 which is meshed with teeth 26 in track 126” (Specification: Page 9, Paragraph 3; Figures 1-3, drawing references 24,26). For examination purposes, “first and second For examination purposes, “slideable member” in claim 24 is interpreted as “sliding the locking pin 152 and securing it in place within the track 148 that has a series of openings 150” (Specification: Page 15, Paragraph 3; Figure 20, drawing references 144,148). For examination purposes, “spring loaded thumb screw mechanism” in claim 24 is interpreted as “spring loaded thumb screw 166 that is operatively joined to a cap 168 and plates 170 and 172 that are assembled with springs 130 intermediate their inner facing sides” (Specification: Page 16, Paragraph 3; Figures 17, drawing references 166,170,172,174). For examination purposes, “adjustment member” in claim 24 is interpreted as “padded adjustment member 178 which is shaped to engage the portion of the neck and thereby move a certain portion of the vertebra of the cervical spine into a desired position” (Specification: Page 16, Paragraphs 3; Figures 17, drawing reference 178,180).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the first assembly member" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the first assembly member” to read the --the first assembly-- as a first assembly member has not been properly introduced.
Claim 18 recites the limitations “the track of the first adjustment assembly” in line 2 and “the track of the second adjustment assembly” in line 3. Also, claim 21 recites the limitation “the track of the first adjustment assembly” in line 2. There is insufficient antecedent basis for these limitations in the claims. Rephrase “the track of the first adjustment assembly” in claim 18, line 2 and claim 21, line 2 to read --a track of the first adjustment assembly--. Rephrase “the track of the second adjustment assembly” in claim 18, line 3 to read --the track of the second adjustment assembly-- as a track has not been properly introduced.
	Claim 22 recites “whereby the first cheek and the second cheek piece are configured to swing relative to the second assembly” in lines 4-6. This limitation is indefinite as there is no explanation of structure of how the recited swinging function is accomplished. The disclosure and drawings do not show this limitation, rather the disclosure and drawings show that the first and second cheek pieces are connected to the chin-mastoid piece and are pivotally connected to the positioning assembly by a pivot pin (Specification, Page 15, Paragraph 3; Figure 1). Therefore, the first and second cheek pieces are not configured to swing relative to the second assembly, but rather the first and second cheek pieces are 
Claim 24 recites the limitation "to enable the position of the second member" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “to enable the position of the second member” to read the --to enable a position of the second member-- as a position of the second member has not been properly introduced.
Claim 19-21 and 23 are rejected for being dependent on an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dellanno (U.S. Patent Pub. No. 20090149788) in view of Rice University (Rice University students create better cervical collar, 04/09/2012, https://www.youtube.com/watch?v=J8wnuXQTm-k&feature=emb_logo) and in further view of Rosenfeld et al. (U.S. Patent Pub. No. 20100298748) and Chao (U.S. Patent Pub. No. 20070270728).
Regarding claim 17, Dellano discloses (Paragraphs 32-33, 37, 42-43; Figures 1-2, 14, 17) an adjustable forward head posture assembly 10 (Paragraph 32, 37, and Figures 1-2, forward head position correction collar 10 comprises a first assembly 12,28 with shoulder pads, second assembly with chin-mastoid piece 14, first and second adjustment assemblies 23,26,18 for connecting first assembly 12 to second assembly 14, and fulcrum assembly 24) configured for positioning and translating the head of a wearer along a Z-axis direction of the adjustable forward head posture assembly 10 to a desired position (Paragraph 40, The purpose of the lordosis correction assembly 24 is to correct the lordosis curve upon the selected displaced position of the chin-mastoid piece 14 being achieved in a Z-axis direction), the adjustable forward head posture assembly 10 comprising: a first assembly 12,28 (Paragraph 32 and Figure 1, shoulder collar assembly 12 and strap 28 mount around shoulders and neck) adapted to be removably mounted to the wearer (Paragraph 32 and Figure, shoulder collar assembly 12 is removably mounted on wearer), the first assembly 12,28 having a shoulder pad 12,28 (Paragraph 32 and Figures 1-2, shoulder collar assembly 12 and strap 28 has shoulder pads 12,28 mounted over shoulders and around neck) that is shaped and dimensioned to mount onto and wrap around shoulder and neck portions of the wearer (Figure 2, shoulder collar assembly 12 and strap 28 wrap around shoulder and neck), the shoulder pad 12,28 having a first arm (Figure 1, first arm of shoulder collar assembly 12 and strap 28 positioned on left half of a wearer) and a second arm (Figure 1, second arm of shoulder collar assembly 12 and strap 28 positioned on right half of a wearer) that are joined together at a neck portion (Figures 1-2, posterior portion of right and left strap 28 connect at a neck portion), a second assembly 14 (Paragraph 32 and Figure 1, chin-mastoid piece 14) having a chin-mastoid piece 14 (Paragraph 32 and Figure 1, chin-mastoid piece 14) that is configured to engage a portion of the chin of the wearer (Paragraph 32 and Figures 1-2, chin-mastoid piece 14 engages chin of a user), wherein the chin-mastoid piece 14 has a first side (Figures 1-2, anterior left side of chin-mastoid piece 14) that is joined to (Figures 1-2, anterior left side of chin mastoid piece 14 joined to a medial left side of chin mastoid piece 14) a first cheek piece (Figures 1-2, medial left side of chin mastoid piece 14) that is configured to engage a first side of the head of the wearer (Figures 1-2, medial left side of chin mastoid piece 14 engages left cheek of a user) and the chin-mastoid piece 14 has a second side (Figures 1-2, anterior right side of chin-mastoid piece 14) that is joined to (Figures 1-2, anterior right side of chin mastoid piece 14 joined to a medial right side of chin mastoid piece 14) a second cheek piece (Figures 1-2, medial right side of chin mastoid piece 14) that is configured to engage a second side of the head of the wearer (Figures 1-2, medial right side of chin mastoid piece 14 engages right cheek of a user), a first adjustment assembly 18,23,26 (Paragraphs 32, 37, and Figures 1-2, rotating release means 23, rods 26, and chin-mastoid piece support bracket 18 positioned on a left side of a wearer) to interconnect (Paragraph 32 and Figures 1-2, Each chin-mastoid piece support bracket 18 is connected to shoulder collar assembly 12 by the lower ends of connecting rods 26) the first cheek piece (Figures 1-2, medial left side of chin mastoid piece 14) to the first assembly 12,28, the first adjustment assembly 18,23,26 having a track and pinion mechanism 20,36 (Paragraph 33 and Figures 1, 10, track 20 and pinion gear 36 allows movement of chin-mastoid piece 14 relative to the shoulder collar assembly 12; This is an equivalent structure as defined by the 112f analysis above) that is configured to enable the first side (Figures 1-2, anterior left side of chin-mastoid piece 14) of the second assembly 14 to move relative to (Paragraph 33 and Figures 1, 10, track 20 and pinion gear 36 allows movement of chin-mastoid piece 14 relative to the shoulder collar assembly 12) the first assembly 12,28, a second adjustment assembly 18,23,26 (Paragraphs 32, 37, and Figures 1-2, rotating release means 23, rods 26, and chin-mastoid piece support bracket 18 positioned on a right side of a wearer) to interconnect (Paragraph 32 and Figures 1-2, Each chin-mastoid piece support bracket 18 is connected to shoulder collar assembly 12 by the lower ends of connecting rods 26) the second cheek piece (Figures 1-2, medial right side of chin mastoid piece 14) to the first assembly 12,28, the second adjustment assembly 18,23,26  having a track and pinion mechanism 20,36 (Paragraph 33 and Figures 1, 10, track 20 and pinion gear 36 allows movement of chin-mastoid piece 14 relative to the shoulder collar assembly 12; This is an equivalent structure as defined by the 112f analysis above) that is configured to enable the second side (Figures 1-2, anterior right side of chin-mastoid piece 14) of the second assembly 14 to move relative to Paragraph 33 and Figures 1, 10, track 20 and pinion gear 36 allows movement of chin-mastoid piece 14 relative to the shoulder collar assembly 12)  the first assembly 12,28, and a fulcrum assembly 24 (Paragraph 32 and Figure 2, rear lordosis correction assembly 24 to correct the lordosis curve upon the selected displaced position of the chin-mastoid piece 14 being achieved in a Z-axis direction) operatively connected (Figure 2, rear lordosis correction assembly 24 operatively connected to straps 28) to the first assembly 12,28 that is configured and adapted to move along a line parallel to the Z-axis (Paragraph 32 and Figure 2, rear lordosis correction assembly 24 to correct the lordosis curve upon the selected displaced position of the chin-mastoid piece 14 being achieved in a Z-axis direction), wherein the fulcrum assembly 24 includes an adjustable spring loaded screw 50 (Paragraph 42 and Figure 17, adjustable threaded member 50, which by its rotation can enable adjustment, is secured within half nut 47 and retained by the tension or compression of spring 48 with button 46, such that the threaded member 50 is loaded by the spring 48 with button 46) movably formed within (Figure 2, rear lordosis correction assembly 24 connected to and formed within a slot between the straps 28) the shoulder pad 12,28 and joined to a cervical adjustment pad 39 (Paragraphs 42-43 and Figure 14, pads 39 are selectively advanced against desired vertebrae) that is configured to engage cervical areas of the neck of the wearer (Paragraphs 42-43 and Figure 14, pads 39 are selectively advanced against desired vertebrae), whereby actuating the fulcrum assembly 24 causes the cervical adjustment pad 39 to translate the head of the wearer to the desired position (Paragraphs 42-43 and Figure 14, pads 39 are selectively advanced against desired vertebrae).
However, Dellano fails to explicitly disclose a chin-mastoid piece that is configured to adjustably engage a portion of the chin of the wearer, wherein the first cheek piece and the second cheek piece are joined to the sides of the chin-mastoid piece by a pair of arms having a slot and locking pins operatively and slidably connected thereto, and a positioning assembly having a first slideable positioning bar that is configured to enable the first cheek piece be moved to a desired positioned relative to the head of the wearer, and a position assembly having a second slideable positioning bar that is configured to enable the second cheek piece to be moved to a desired position relative to the head of the wearer.
(Video 1:15-1:30; Figure 1) an analogous chin-mastoid piece 8 (see Modified Figure 1 below, chin mastoid piece 8) that is configured to adjustably engage a portion of the chin of the wearer (see Modified Figure 1 below, chin strap for adjustment of chin mastoid piece 8 relative to the first and second cheek pieces 6,7), wherein the analogous first cheek piece 6 (see Modified Figure 1 below, first cheek piece 6) and the analogous second cheek piece 7 (see Modified Figure 1 below, second cheek piece 7) are joined to the analogous sides (see Modified Figure 1 below, first and second cheek pieces 6,7 joined to the sides of the chin mastoid piece 8 by the chin straps) of the analogous chin-mastoid piece 8 by a pair of arms having a slot (see Modified Figure 1 below, arms extending from the first and second cheek pieces 6,7 with a slot for an adjustable chin strap), and a positioning assembly 4 (see Modified Figure 1 below, positioning assembly 4 allows for lateral height adjustment via wing nuts; This is an equivalent structure that provides the function as defined by the 112f analysis above) that is configured to enable the analogous first cheek piece 6 be moved to a desired positioned relative to the head of the wearer (see Modified Figure 1 below, wing nuts of first positioning assembly 4 allows first cheek piece 6 to be vertically adjusted to a desired position), and a position assembly 5 (see Modified Figure 1 below, position assembly 5 for lateral height adjustment via wing nuts; This is an equivalent structure that provides the function as defined by the 112f analysis above) that is configured to enable the analogous second cheek piece 7 to be moved to a desired position relative to the head of the wearer (see Modified Figure 1 below, wing nuts of second positioning assembly 5 allows second cheek piece 7 to be vertically adjusted to a desired position).

    PNG
    media_image1.png
    710
    714
    media_image1.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the sides of the chin-mastoid piece with the first cheek piece and second cheek piece of Dellano, so that the chin-mastoid piece (Rice: 8) is adjustably connected to the check pieces (Rice: 6,7) by a pair of arms with a slot (Rice: 9), as taught by Rice. Also, modifying the connection between the first and second cheek pieces with the tracks of the first and second adjustment assemblies of Dellano, so that the first and second adjustment assemblies (Rice: 2,4 and 3,5) include a positioning assembly (Rice: 4) and position assembly (Rice: 5) interconnecting the track mechanism (Rice: 2,3) with the first and second cheek pieces (Rice, 6,7), as taught by Rice, in order to provide an improved adjustable forward head posture assembly with multiple additional adjustable and moveable components so that the first and second cheek pieces are adjustable relative to the chin mastoid piece as well as the first and second adjustment assemblies to fit a user’s desired head shape and size (Rice University, Video 1:15-1:30). 
However, the combination of Dellano in view of Rice fails to explicitly disclose a pair of arms having a slot and locking pins operatively and slidably connected thereto, and a positioning assembly 
Rosenfeld teaches (Paragraph 57, 60, 63; Figure 5) an analogous pair of arms 502 (Paragraphs 57, 60, and Figure 5, pair of metal guides 502 on sides of the chin support piece 203) having an analogous slot 546 (Paragraph 60 and Figure 5, hole slot 546 to determine the appropriate length of the chin support piece for each patient) and locking pins 542 (Paragraph 60 and Figure 5, pin 542 automatically enters the locking device through one of the holes 546 on the chin support piece metal guide 502) operatively and slidably connected thereto (Paragraph 60 and Figure 5, when pushing the chin support piece 203 upwards, that the pin 542 automatically enters the locking device through one of the holes 546 on the chin support piece metal guide 502, so that as the chin support piece metal guide 502 slides the pin 542 is inserted into one of the holes 546). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pair of arms having slots for the chin strap of Dellano in view of Rice, so that the arm has opening slots for a slidable connection with a locking pin, as taught by Rosenfeld. Overall, it would not require undue experimentation to replace an am with adjustable chin strap of Dellano in view of Rice, for an arm comprising an adjustable metal guide and pin of Rosenfeld, in order to provide an improved adjustable forward head posture assembly with a more rigid and metal structure for additional chin support with controlled size adjustability given by placement of the pin (Rosenfeld, Paragraph 63). 
However, the combination of Dellano in view of Rice in view of Rosenfeld fails to explicitly disclose a positioning assembly having a first slideable positioning bar that is configured to enable the first cheek piece be moved to a desired positioned relative to the head of the wearer, and a position 
Chao teaches (Paragraphs 15-16; Figure 1, 5A) an analogous positioning assembly 20 (Paragraph 15 and Figure 1, left adjusting device 20 is the structure that provides the function as defined by the 112f analysis above) having a first slideable positioning bar 22 (Paragraph 15 and Figure 5A, adjusting knob 25 is extended into the casing 21 and coupled to an adjusting gear 251 of the protrusion 222 for driving the adjusting rod 22 to ascend and descend) that is configured to enable the analogous first cheek piece (Paragraph 15 and Figure 1, left side of height adjusting plate 30) be moved to a desired positioned relative to the head of the wearer (Paragraph 15 and Figure 5A, sliding ascend and descend of rod 22 moves height adjusting plate accordingly), and a position assembly 20 (Paragraph 15 and Figure 1, right adjusting device 20 is the structure that provides the function as defined by the 112f analysis above) having a second slideable positioning bar 22 (Paragraph 15 and Figure 5A, adjusting knob 25 is extended into the casing 21 and coupled to an adjusting gear 251 of the protrusion 222 for driving the adjusting rod 22 30 to ascend and descend) that is configured to enable the analogous second cheek piece (Paragraph 15 and Figure 1, right side of height adjusting plate 30) be moved to a desired positioned relative to the head of the wearer (Paragraph 15 and Figure 5A, sliding ascend and descend of rod 22 moves height adjusting plate 30 accordingly).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the positioning assemblies with wing nuts of Dellano in view of Rice in view of Rosenfeld, so that the positioning assemblies comprise slideable positioning bar for adjustment, as taught by Chao, in order to provide an improved adjustable forward head posture assembly with an adjustable height of the cheek pieces given by the slideable positioning bars which ensure a secured fixing relation to maintain the desired height for cervical tractions and good effects of medical treatment and physical therapy (Chao, Paragraph 16).
Regarding claim 18, the combination of Dellano in view of Rice in view of Rosenfeld in view of Chao discloses the invention as described above and further discloses (in Paragraphs 32-33 and Figures 1-2, 10 of Dellano) wherein a track 20 (Paragraph 33 and Figures 1, 10, track 20) of the first adjustment assembly 18,23,26  is secured to (Paragraph 32 and Figures 1-2, each chin-mastoid piece support bracket 18 is connected to shoulder collar assembly 12 by the lower ends of connecting rods 26 and rotating release means 23. Therefore the track 20 is secured to the left half of the shoulder collar assembly 12 via the left support bracket 18, connecting rod 26, and rotating release means 23) the first arm (Figure 1, first arm of shoulder collar assembly 12 and strap 28 positioned on left half of a wearer) of the first assembly 12,28 and a track 20 (Paragraph 33 and Figures 1, 10, track 20) of the second adjustment assembly 18,23,26  is secured to (Paragraph 32 and Figures 1-2, The chin-mastoid piece 14 is connected at each of its sides to one of a pair of chin-mastoid piece support brackets 18 by a track 20 and a rod 26 and each chin-mastoid piece support bracket 18 is connected to shoulder collar assembly 12 by the lower ends of connecting rods 26 and rotating release means 23. Therefore the track 20 is secured to the right half of the shoulder collar assembly 12 via the right support bracket 18, connecting rod 26, and rotating release means 23) the second arm (Figure 1, second arm of shoulder collar assembly 12 and strap 28 positioned on right half of a wearer) of the first assembly 12,28.
Regarding claim 19, the combination of Dellano in view of Rice in view of Rosenfeld in view of Chao discloses the invention as described above and further discloses (in Paragraphs 33, 36, and Figure 10 of Dellano) wherein the track and pinion mechanism 20,36 of the first adjustment assembly 18,23,26 is operately joined to (Paragraph 33 and Figure 10, knob secured to track 20 and pinion gear 36) a first rotatable knob 35 (Paragraph 33, 36, and Figure 10, knob 35 is rotatable for providing adjustable displacement) and the track and pinion mechanism 20,36 of the second adjustment assembly 18,23,26 is joined to (Paragraph 33 and Figure 10, knob secured to track 20 and pinion gear 36) a second rotatable knob 35 (Paragraph 33, 36, and Figure 10, knob 35 is rotatable for providing adjustable displacement).
Regarding claim 20, the combination of Dellano in view of Rice in view of Rosenfeld in view of Chao discloses the invention as described above and further discloses (in Paragraphs 42, 43, and Figures 14, 17 of Dellano) wherein the adjustable spring loaded screw 50 (Paragraph 42 and Figure 17, adjustable threaded member 50, which by its rotation can enable adjustment, is secured within half nut 47 and retained by the tension or compression of spring 48 with button 46, such that the threaded member 50 is loaded by the spring 48 with button 46) has a series of threads (Paragraph 42 and Figure 17, adjustable threaded member 50 has series of threads) to permit stepwise translation of the cervical adjustment pad 39 (Paragraphs 42-43 and Figure 14, pads 39 are selectively advanced against desired vertebrae) in a line parallel to the Z- axis (Paragraphs 42-43 and Figure 14, rotation of threaded member 50 allows pads 39 to be selectively advanced against desired vertebrae).
Regarding claim 21, the combination of Dellano in view of Rice in view of Rosenfeld in view of Chao discloses the invention as described above and further discloses (in Paragraph 33 and Figures 1, 10 of Dellano) wherein a track 20 (Paragraph 33 and Figure 10, track 20) of the first adjustment assembly 18,23,26 further comprises a plurality of teeth (Paragraph 33 and Figure 10, pinion gear 36 which is meshed with teeth in track 20) to engage the pinion 36 (Paragraph 33 and Figures 1, 10, pinion gear 36) for stepwise movement of the second assembly 14 relative to (Paragraph 33 and Figures 1, 10, track 20 and pinion gear 36 allows stepwise movement of chin-mastoid piece 14 relative to the shoulder collar assembly 12) the first assembly 12,28.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dellanno (U.S. Patent Pub. No. 20090149788) in view of Rice University (Rice University students create better cervical collar, 04/09/2012, https://www.youtube.com/watch?v=J8wnuXQTm-k&feature=emb_logo) in view of Rosenfeld et al. (U.S. Patent Pub. No. 20100298748) in view of Chao (U.S. Patent Pub. No. 20070270728) and in further view of Hardcastle et al. (U.S. Patent Pub. No. 20150245940).
Regarding claim 22, the combination of Dellano in view of Rice in view of Rosenfeld in view of Chao discloses the invention as described above but fails to explicitly disclose wherein the first cheek piece is pivotably attached to the first adjustment assembly by a first pivot pin and wherein the second cheek piece is pivotably attached to the second adjustment assembly by a second pivot pin, whereby the first cheek piece and the second cheek piece are configured to swing relative to the first assembly.
Hardcastle teaches (Paragraphs 96-98; Figures 1, 5) wherein the analogous first cheek piece 27 (Paragraph 96 and Figure 1, left rest member 27) is pivotably attached to (Paragraph 96 and Figure 1, rest member 27 is coupled to the outer end section 33 of the respective strut 31 through a ball and socket joint 34 which facilitates angular adjustment involving motion around a plurality of axes. The ball and socket joint 34 incorporates a locking mechanism 35 for locking the ball and socket joint 34 to retain the rest member 27 in a selected angular position. In the arrangement illustrated, the locking mechanism 35 comprises a clamping bolt assembly 36 having a nut 37 configured as a wing nut for manually tightening and loosening the clamping bolt assembly) the analogous first adjustment assembly 31 (Paragraph 97 and Figure 1, Each strut 31 is selectively variable in length, with provision for locking the strut at selected lengths. In the arrangement illustrated, each strut 31 comprises an inner strut section 38 and an outer strut section 39 in telescopic relation, and a locking mechanism 41 for locking the two strut sections with respect to each other in a selected position) by a first pivot pin 37 (Paragraph 97 and Figure 5, locking mechanism 35 comprises a clamping bolt assembly 36 having a nut 37 configured as a wing nut for manually tightening and loosening the clamping bolt assembly) and wherein the analogous second cheek piece 27 (Paragraph 96 and Figure 1, right rest member 27) is pivotably attached to (Paragraph 96 and Figure 1, rest member 27 is coupled to the outer end section 33 of the respective strut 31 through a ball and socket joint 34 which facilitates angular adjustment involving motion around a plurality of axes. The ball and socket joint 34 incorporates a locking mechanism 35 for locking the ball and socket joint 34 to retain the rest member 27 in a selected angular position. In the arrangement illustrated, the locking mechanism 35 comprises a clamping bolt assembly 36 having a nut 37 configured as a wing nut for manually tightening and loosening the clamping bolt assembly) the analogous second adjustment assembly 31 (Paragraph 97 and Figure 1, Each strut 31 is selectively variable in length, with provision for locking the strut at selected lengths. In the arrangement illustrated, each strut 31 comprises an inner strut section 38 and an outer strut section 39 in telescopic relation, and a locking mechanism 41 for locking the two strut sections with respect to each other in a selected position) by a second pivot pin 37 (Paragraph 97 and Figure 5, locking mechanism 35 comprises a clamping bolt assembly 36 having a nut 37 configured as a wing nut for manually tightening and loosening the clamping bolt assembly), whereby the analogous first cheek piece 27 and the analogous second cheek piece 27 are configured to swing relative to (Paragraph 97 and Figure 1, ball and socket joint 34 which facilitates angular adjustment of the rest members 27 relative to the support portion 23 and base portion 21) the analogous first assembly 21 (Paragraph 98 and Figure 1, base portion 21 is adapted to be positioned on the upper torso 18 of the user 11 over the shoulders 15 of the user 11).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the attachment of the first and second adjustment assemblies with the first and second cheek pieces of Dellano in view of Rice in view of Rosenfeld in view of Chao, so that the first and second cheek pieces are pivotally attached to the first and second adjustment assemblies via a pivot joint pin, as taught by Hardcastle, in order to provide an improved adjustable forward head posture assembly with a pivotal connection of the cheek pieces in a desirable selected angular position given by a ball and socket joint with pivot pin that allows for manual adjustment of the cheek pieces to comfortably fit of a wearer’s head shape and size (Hardcastle, Paragraph 96).
Regarding claim 23, the combination of Dellano in view of Rice in view of Rosenfeld in view of Chao discloses the invention as described above and further discloses (in Figures 1-2 of Dellano; in Modified Figure 1 of Rice; in Figure 5 of Rosenfeld) wherein the first cheek piece (Dellano, Figures 1-2, left side of chin-mastoid piece 14; Rice, Modified Figure 1 above, first cheek piece 6) and the second cheek piece (Dellano, Figures 1-2, right side of chin-mastoid piece 14; Rice, Modified Figure 1 above, second cheek piece 7) are joined to the sides (Dellano, Figures 1-2, medial left and right sides of chin mastoid piece 14 are continuously joined to the anterior side of the chin mastoid piece 14; Rice, see Modified Figure 1 above, first and second cheek pieces 6,7 joined to the sides of the chin mastoid piece 8 by chin straps; Rosenfeld, Figure 5, pair of metal guides 502 on sides of the chin support piece 203) of the chin-mastoid piece (Dellano, Figures 1-2, anterior portion of chin mastoid piece 14; Rice, Modified Figure 1 above, chin mastoid piece 8).
However, the combination of Dellano in view of Rice in view of Rosenfeld in view of Chao fails to explicitly disclose wherein the chin-mastoid piece is configured to rotate to engage a portion of the chin of the wearer. 
Hardcastle teaches (Paragraphs 96-98; Figures 1, 5) wherein the analogous first cheek piece 27 (Paragraph 96 and Figure 1, left rest member 27) is pivotably attached to (Paragraph 96 and Figure 1, rest member 27 is coupled to the outer end section 33 of the respective strut 31 through a ball and socket joint 34 which facilitates angular adjustment involving motion around a plurality of axes. The ball and socket joint 34 incorporates a locking mechanism 35 for locking the ball and socket joint 34 to retain the rest member 27 in a selected angular position. In the arrangement illustrated, the locking mechanism 35 comprises a clamping bolt assembly 36 having a nut 37 configured as a wing nut for manually tightening and loosening the clamping bolt assembly) the analogous first adjustment assembly 31 (Paragraph 97 and Figure 1, Each strut 31 is selectively variable in length, with provision for locking the strut at selected lengths. In the arrangement illustrated, each strut 31 comprises an inner strut section 38 and an outer strut section 39 in telescopic relation, and a locking mechanism 41 for locking the two strut sections with respect to each other in a selected position) by a first pivot pin 37 (Paragraph 97 and Figure 5, locking mechanism 35 comprises a clamping bolt assembly 36 having a nut 37 configured as a wing nut for manually tightening and loosening the clamping bolt assembly) and wherein the analogous second cheek piece 27 (Paragraph 96 and Figure 1, right rest member 27) is pivotably attached to (Paragraph 96 and Figure 1, rest member 27 is coupled to the outer end section 33 of the respective strut 31 through a ball and socket joint 34 which facilitates angular adjustment involving motion around a plurality of axes. The ball and socket joint 34 incorporates a locking mechanism 35 for locking the ball and socket joint 34 to retain the rest member 27 in a selected angular position. In the arrangement illustrated, the locking mechanism 35 comprises a clamping bolt assembly 36 having a nut 37 configured as a wing nut for manually tightening and loosening the clamping bolt assembly) the analogous second adjustment assembly 31 (Paragraph 97 and Figure 1, Each strut 31 is selectively variable in length, with provision for locking the strut at selected lengths. In the arrangement illustrated, each strut 31 comprises an inner strut section 38 and an outer strut section 39 in telescopic relation, and a locking mechanism 41 for locking the two strut sections with respect to each other in a selected position) by a second pivot pin 37 (Paragraph 97 and Figure 5, locking mechanism 35 comprises a clamping bolt assembly 36 having a nut 37 configured as a wing nut for manually tightening and loosening the clamping bolt assembly).
Overall, the combination of Dellano in view of Rice in view of Rosenfeld in view of Chao discloses that the first check piece (Dellano, Figures 1-2, left side of chin-mastoid piece 14; Rice, Modified Figure 1 above, first cheek pieces 6) and second cheek piece (Dellano, Figures 1-2, right side of chin-mastoid piece 14; Rice, Modified Figure 1 above, second cheek piece 7) are connected to the first and second adjustment assemblies (Rice, Modified Figure 1 above, first and second cheek pieces 6,7 connect to the positioning assembly 4 and position assembly 5) and sides of the chin-mastoid piece (Dellano, Figures 1-2, medial sides of chin mastoid piece 14 connect to anterior sides of chin mastoid piece 14; Rice, Modified Figure 1 above, first and second cheek pieces 6,7 connect to sides of chin mastoid piece 8; Rosenfeld, Figure 5, pair of metal guides 502 on sides of the chin support piece 203). Then, Hardcastle teaches the (Hardcastle, Figure 1, rest members 27) are pivotally connected (Hardcastle, Paragraph 96 rest member 27 is coupled to the outer end section 33 of the respective strut 31 through a ball and socket joint 34 with locking nut 37) to the first and second adjustment assemblies (Hardcastle, Figure 1, length adjustable struts 31). As a result, the chin mastoid piece (Dellano, Figures 1-2, anterior portion of chin mastoid piece 14; Rice, Modified Figure 1 above, chin mastoid piece 8) of Dellano in view of Rice in view of Rosenfeld in view of Chao in view of Hardcastle is connected to (Dellano, Figures 1-2, medial sides of chin mastoid piece 14 connect to anterior sides of chin mastoid piece 14; Rice, Modified Figure 1 above, first and second cheek pieces 6,7 connect to sides of chin mastoid piece 8; Paragraphs 57, 60, and Figure 5, pair of metal guides 502 on sides of the chin support piece 203) the first and second cheek pieces (Dellano, Figures 1-2, right side of chin-mastoid piece 14; Rice, Modified Figure 1 above, second cheek piece 7; Hardcastle, Figure 1, rest members 27), such that the chin mastoid piece (Dellano, Figures 1-2, anterior portion of chin mastoid piece 14; Rice, Modified Figure 1 above, chin mastoid piece 8) is configured to rotate to engage a portion of the chin of the wearer (modifying the cheek pieces 6,7 of Rice so that they are pivotally connected to the positioning assembly 4 and position assembly 5 of Rice, such as the rest members 27 of Hardcastle that are pivotally connected to the positioning assemblies 31 of Hardcastle. As a result, the chin mastoid piece of Dellano in view of Rice in view of Rosenfeld in view of Chao in view of Hardcastle is connected to the pivotal cheek pieces and is configured to rotate as the cheek pieces pivot). 
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the attachment of the first and second adjustment assemblies with the first and second cheek pieces of Dellano in view of Rice in view of Rosenfeld in view of Chao, so that the first and second cheek pieces are pivotally attached to the first and second adjustment assemblies via a pivot joint pin, as taught by Hardcastle, such that the chin-mastoid piece connected to the cheek pieces is configured to rotate to engage a portion of the chin of .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dellanno (U.S. Patent Pub. No. 20090149788) in view of Rice University (Rice University students create better cervical collar, 04/09/2012, https://www.youtube.com/watch?v=J8wnuXQTm-k&feature=emb_logo) and in further view of Rosenfeld et al. (U.S. Patent Pub. No. 20100298748).
Regarding claim 24, Dellano discloses (Paragraphs 32-33, 37, 42-43; Figures 1-2, 14, 17) an adjustable forward head posture assembly 10 (Paragraph 32, 37, and Figures 1-2, forward head position correction collar 10 comprises a first assembly 12,28 with shoulder pads, second assembly with chin-mastoid piece 14, first and second adjustment assemblies 23,26,18 for connecting first assembly 12 to second assembly 14, and fulcrum assembly 24) configured for positioning and translating the head of a wearer relative to the shoulders of the wearer (Paragraph 40, The purpose of the lordosis correction assembly 24 is to correct the lordosis curve upon the selected displaced position of the chin-mastoid piece 14 being achieved in a Z-axis direction), the adjustable forward head posture assembly 10 comprising: a first member 12,28 (Paragraph 32 and Figure 1, shoulder collar assembly 12 and strap 28 mount around shoulders and neck) that is adapted to be removably mounted to the wearer (Paragraph 32 and Figure, shoulder collar assembly 12 is removably mounted on wearer), the first member 12,28 having a shoulder pad 12,28 (Paragraph 32 and Figures 1-2, shoulder collar assembly 12 and strap 28 has shoulder pads 12,28 mounted over shoulders and around neck) that is shaped and configured to engage a portion of the shoulders of the wearer (Figure 2, shoulder collar assembly 12 and strap 28 wrap around shoulder and neck), the shoulder pad 12,28 defining a Z-axis (Figure 2, shoulder collar assembly 12 on a user’s shoulder defines a z-axis or transverse plane of a wearer), a second member 14 (Paragraph 32 and Figure 1, chin-mastoid piece 14) that is configured for engaging and positioning the head of the wearer (Paragraph 32 and Figures 1-2, chin-mastoid piece 14 engages chin of a user), the second member 14 having a chin engaging piece 14 (Paragraph 32 and Figure 1, chin-mastoid piece 14) with first and second sides (Figures 1-2, anterior left and right sides of chin-mastoid piece 14) that are configured to engage a portion of the chin of the wearer (Paragraph 32 and Figures 1-2, chin-mastoid piece 14 engages chin of a user), wherein the first side (Figures 1-2, anterior left side of chin-mastoid piece 14) of the chin engaging piece 14 is connected to (Figures 1-2, anterior left side of chin mastoid piece 14 joined to a medial left side of chin mastoid piece 14) a first cheek piece (Figures 1-2, medial left side of chin mastoid piece 14) and the second side (Figures 1-2, anterior right side of chin-mastoid piece 14) of the chin engaging piece 14 is connected to a second cheek piece (Figures 1-2, medial right side of chin mastoid piece 14), a pair of opposed first and second adjustment assemblies 18,23,26 (Paragraphs 32, 37, and Figures 1-2, rotating release means 23, rods 26, and chin-mastoid piece support bracket 18 positioned on left and right sides of a wearer) to interconnect (Paragraph 32 and Figures 1-2, Each chin-mastoid piece support bracket 18 is connected to shoulder collar assembly 12 by the lower ends of connecting rods 26) the second member 14 to the first member 12,28, wherein the first adjustment assembly 18,23,26 has a track 20 (Paragraph 33 and Figures 1, 10, track 20) that engages (Paragraph 33 and Figures 1, 10, track 20 and pinion gear 36 allows movement of chin-mastoid piece 14 relative to the shoulder collar assembly 12) a rotatable pinion 36 (Paragraph 33 and Figures 1, 10, pinion gear 36) that is configured to enable first side (Figures 1-2, anterior left side of chin-mastoid piece 14) of the chin engaging piece 14 and the first cheek to move along a line parallel to the Z-axis (Paragraph 33 and Figures 1, 10, track 20 and pinion gear 36 allows Z-axis movement of chin-mastoid piece 14 relative to the shoulder collar assembly 12), wherein the second adjustment assembly 18,23,26 has a track 20 (Paragraph 33 and Figures 1, 10, track 20) that engages (Paragraph 33 and Figures 1, 10, track 20 and pinion gear 36 allows movement of chin-mastoid piece 14 relative to the shoulder collar assembly 12) a rotatable pinion 36 (Paragraph 33 and Figures 1, 10, pinion gear 36) that is configured to enable the second side (Figures 1-2, anterior right side of chin-mastoid piece 14) of the chin engaging piece 14 and the second check piece (Figures 1-2, medial right side of chin mastoid piece 14) to move along a line parallel to the Z-axis (Paragraph 33 and Figures 1, 10, track 20 and pinion gear 36 allows Z-axis movement of chin-mastoid piece 14 relative to the shoulder collar assembly 12), whereby operating the rotatable pinion 36 of the first and second adjustment assembly 18,23,26 causes the second member 14 to move relative to (Paragraph 33 and Figures 1, 10, track 20 and pinion gear 36 allows movement of chin-mastoid piece 14 relative to the shoulder collar assembly 12) the first member 12,28, a lordosis correction assembly 24 (Paragraph 32 and Figure 2, rear lordosis correction assembly 24 to correct the lordosis curve upon the selected displaced position of the chin-mastoid piece 14 being achieved in a Z-axis direction) connected to (Figure 2, rear lordosis correction assembly 24 operatively connected to straps 28) the first member 12,28, wherein the lordosis correction assembly 24 having a spring loaded thumb screw mechanism 50 (Paragraph 42 and Figure 17, adjustable threaded member 50, which by its rotation can enable adjustment, is secured within half nut 47 and retained by the tension or compression of spring 48 with button 46, such that the threaded member 50 is loaded by the spring 48 with button 46; This is an equivalent structure as defined by the 112f analysis above) that secured to (Figure 2, rear lordosis correction assembly 24 connected to and formed within the straps 28)  the first member 12,28  that is mechanically connected to an adjustment member 39 (Paragraphs 42-43 and Figure 14, pads 39 are selectively advanced against desired vertebrae; This is the structure as defined by the 112f analysis above) that is configured and adapted to engage a portion of the cervical area of the neck of the wearer Paragraphs 42-43 and Figure 14, pads 39 are selectively advanced against desired vertebrae) when the spring loaded thumb screw mechanism 50 is operated (Paragraph 42 and Figure 17, adjustable threaded member 50, which by its rotation can enable adjustment), whereby operation (Paragraph 42 and Figure 17, adjustable threaded member 50, which by its rotation can enable adjustment) of the spring loaded thumb screw mechanism 50 applies corrective forces by enabling increased pressure to be bought against vertebrae of the neck area of the wearer (Paragraphs 42-43 and Figure 14, pads 39 are selectively advanced against desired vertebrae).
However, Dellano fails to explicitly disclose the first side of the chin engaging piece is connected to a first cheek piece by a first positioning assembly and the second side of the chin engaging piece is connected to a second cheek piece by a second positioning assembly, wherein the first positioning assembly and the second positioning assembly each have a slideable member that is configured to enable the position of the second member to be adjusted relative to the wearer.
Rice teaches (Video 1:15-1:30; Figure 1) the analogous first side (see Modified Figure 1 above, first side of chin mastoid piece 8 connected to chin strap) of the analogous chin engaging piece 8 (see Modified Figure 1 above, chin mastoid piece 8) is connected to an analogous first cheek piece 6 (see Modified Figure 1 above, first cheek piece 6) by a first positioning assembly 9 (see Modified Figure 1 above, arms 9 extending from the first cheek piece 6 with a slot for an adjustable chin strap adjustably connecting to side of chin mastoid piece 8; This is an equivalent structure that provides the function as defined by the 112f analysis above) and the analogous second side (see Modified Figure 1 above, left side of chin mastoid piece 8 connected to chin strap) of the analogous chin engaging piece 8 is connected to an analogous second cheek piece 7 (see Modified Figure 1 below, second cheek piece 7) by a second positioning assembly 9 (see Modified Figure 1 above, arms 9 extending from the second cheek piece 7 with a slot for an adjustable chin strap adjustably connecting to sides of chin mastoid piece 8; This is an equivalent structure that provides the function as defined by the 112f analysis above), wherein the first positioning assembly 9 and the second positioning assembly 9 are configured to enable a position of the analogous second member 8 (see Modified Figure 1 above, chin mastoid piece 8) to be adjusted relative to the wearer (see Modified Figure 1 above, arm 9 with chin strap allows adjustability of chin-mastoid piece 8).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connection between the sides of the chin-mastoid piece with the first cheek piece and second cheek piece of Dellano, so that the chin-mastoid piece (Rice: 8) is adjustably connected to the check pieces (Rice: 6,7) by a pair of arms with a slot (Rice: 9), as taught by Rice, in order to provide an improved adjustable forward head posture assembly with multiple additional adjustable and moveable components so that the first and second cheek pieces are adjustable relative to the chin mastoid piece as well as the first and second adjustment assemblies to fit a user’s desired head shape and size (Rice University, Video 1:15-1:30). 
However, the combination of Dellano in view of Rice fails to explicitly disclose wherein the first positioning assembly and the second positioning assembly each have a slideable member that is configured to enable a position of the second member to be adjusted relative to the wearer.
Rosenfeld teaches (Paragraph 57, 60, 63; Figure 5) wherein the analogous first positioning assembly 502,546,542 (Paragraphs 57, 60, and Figure 5, pair of metal guides 502 on sides of the chin support piece 203 with hole slot 546 and locking pin 542; This is an equivalent structure that provides the function as defined by the 112f analysis above) and the analogous second positioning assembly 502,542,546 (Paragraphs 57, 60, and Figure 5, pair of metal guides 502 on sides of the chin support piece 203 with hole slot 546 and locking pin 542; This is an equivalent structure that provides the function as defined by the 112f analysis above) each have a slideable member 502,542 (Paragraph 60 and Figure 5, when pushing the chin support piece 203 upwards, that the pin 542 automatically enters the locking device through one of the holes 546 on the chin support piece metal guide 502, so that as the chin support piece metal guide 502 slides the pin 542 is inserted into one of the holes 546; This is an equivalent structure that provides the function as defined by the 112f analysis above) that is configured to enable a position of the analogous second member 203 (Paragraph 60, chin support piece 203) to be adjusted relative to the wearer (Paragraph 60, the user has full control of how tight and close the chin support piece 203 should be to the chin to allow for maximum comfort).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the pair of arms having slots for the chin strap of the first and second positioning assemblies of Dellano in view of Rice, so that the arm has opening slots for a slidable connection with a locking pin, as taught by Rosenfeld. Overall, it would not require undue experimentation to replace an am with adjustable chin strap of Dellano in view of Rice, for an arm comprising an adjustable metal guide and pin of Rosenfeld, in order to provide an improved adjustable forward head posture assembly with a more rigid and metal structure for additional chin support with controlled size adjustability given by placement of the pin (Rosenfeld, Paragraph 63). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786